Case 3:19-cv-00028-MMH-MCR Document 39 Filed 01/21/20 Page 1 of 6 PageID 258




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

   STEPHEN KNUTH,

   Plaintiff,
                                                         CASE NO. 3:19-cv-00028-MMH-MCR
   v.

   NELNET GUARANTOR SOLUTIONS,
   INC., a/k/a NELNET, INC.,

   Defendant.

        JOINT MOTION TO STAY DISCOVERY AND THE UNEXPIRED PRE-TRIAL
               DEADLINES AND MEMORANDUM OF LAW IN SUPPORT

            Pursuant to Fed. R. Civ. P. 16(b)(4), the parties jointly move to stay discovery and the

   unexpired pre-trial deadlines pending further order of the Court until such time as the matters

   pending before the United States Supreme Court and Eleventh Circuit Court of Appeals that

   may have a direct impact on the claims and defenses asserted herein are published. As

   grounds therefor, the parties state as follows:

            1.     Plaintiff filed his Verified Complaint on January 4, 2019 (Doc. 1).

            2.     Through the filing of three consent motions, Nelnet’s deadline to respond to

   the Complaint was extended to March 25, 2019. See Docs. 10, 13, and 15.

            3.     Nelnet filed a Motion to Dismiss Plaintiff’s Complaint on March 25, 2019.

   See Doc. 16.

            4.     By way of filing an Agreed Motion (Doc. 17), Plaintiff’s deadline to respond

   to Nelnet’s Motion to Dismiss was April 15, 2019.

            5.     Plaintiff filed his Amended Verified Complaint (Doc. 21) on April 15, 2019.




   120840366.1
Case 3:19-cv-00028-MMH-MCR Document 39 Filed 01/21/20 Page 2 of 6 PageID 259




            6.    On April 29, 2019, Nelnet filed a Motion to Dismiss the Amended Complaint

   (Doc. 24).

            7.    By way of filing an Unopposed Motion (Doc. 25), Plaintiff’s deadline to

   respond to Nelnet’s Motion to Dismiss the Amended Complaint was May 27, 2019. See

   Doc. 26.

            8.    Plaintiff filed his Response in Opposition to Nelnet’s Motion to Dismiss the

   Second Amended Complaint on May 22, 2019. See Doc. 27.

            9.    In support of his Response in Opposition, Plaintiff filed a Notice of Filing

   Supplemental Authority on June 14, 2019. See Doc. 28.

            10.   There are currently two pending cases that could assist the Court in dealing

   with issues central to the claims and defenses asserted in this action.

            11.   In William P. Barr et al. v. American Association of Political Consultants et

   al. U.S. Supreme Court Case Docket No. 19-631, the Supreme Court has accepted a petition

   to address the constitutionality of certain language of the Telephone Consumer Protection

   Act, 47 U.S.C. § 227 (the “TCPA”). Similarly, the Eleventh Circuit has a case pending on

   what constitutes an ATDS in Glasser v. Hilton Grand Vacations Co., LLC, Eleventh Circuit

   Docket No. 18-14499.

            12.   The American Association of Political Consultants and Glasser cases will deal

   with issues at the heart of the instant action. Accordingly, a stay pending the rulings from

   these cases will benefit both the Court and the parties such that resources will be preserved

   until the decisions are rendered, which will provide the Court valuable instruction on the

   pending Motion to Dismiss Plaintiff’s Amended Complaint.




                                                   2
   120840366.1
Case 3:19-cv-00028-MMH-MCR Document 39 Filed 01/21/20 Page 3 of 6 PageID 260




            13.    While the parties acknowledge that this Court generally does not favor

   motions to stay, a stay is within this Court’s inherent power to order. See Landis v. N. Am.

   Co., 299 U.S. 248, 254, 57 S.Ct. 163, 81 L.Ed. 153 (1936) (“[T]he power to stay proceedings

   is incidental to the power inherent in every court to control the disposition of the causes on

   its docket with economy of time and effort for itself, for counsel, and for litigants.”).

   Further, a district court may issue a “stay pending the resolution of a related case in another

   court.” See Ortega Trujillo v. Conover & Co. Commc'ns, Inc., 221 F.3d 1262, 1264 (11th

   Cir. 2000). When a stay is entered pending the resolution of related proceedings, the stay

   may not be “immoderate.” Id., 221 F.3d at 1264. Whether a stay is “immoderate” requires

   an examination of “both the scope of the stay (including its potential duration) and the

   reasons cited by the district court for the stay.” Id.

            14.    Further, the Glasser case has already been briefed by the parties and oral

   argument was heard on December 6, 2019, so a ruling from the Eleventh Circuit is expected

   in relatively short order.

            15.    Similarly, the Supreme Court’s acceptance of the American Association of

   Political Consultants petition on January 10, 2020, suggests that a ruling will be issued by

   the summer of 2020.

            16.    Accordingly, waiting for the expected rulings would not result in an

   “immoderate” delay of this case.

            17.    While the Eleventh Circuit disfavors the granting of a stay based on the

   Supreme Court's grant of certiorari, see Gissendaner v. Commissioner, Georgia Dept. of

   Corrections, 779 F.3d 1275, 1284 (11th Cir. 2015) (denying motion for stay of execution in §




                                                    3
   120840366.1
Case 3:19-cv-00028-MMH-MCR Document 39 Filed 01/21/20 Page 4 of 6 PageID 261




   1983 action due to Supreme Court's grant of certiorari in unrelated death penalty case), here,

   the issues to be decided by the Supreme Court and the Eleventh Circuit are central to the

   claims and defenses asserted by the parties. The expected rulings will go to the heart of the

   matter in this case, and the stay will conserve judicial resources as well as the resources of

   the parties, which constitutes good cause.

            18.   The parties propose that the stay may be lifted by joint motion of the parties or

   30 days after issuance of the last opinion by the Supreme Court or the Eleventh Circuit,

   whichever is earlier.

            19.   Alternatively, the parties request the Court stay this case for a period of six (6)

   months and toll all remaining discovery and other, unexpired pretrial deadlines, at which

   time the parties can provide additional briefing on the need for any additional extension of

   time for the case to be stayed.

            20.   The discovery cut-off deadline in this case is February 10, 2020. See Doc. 35.

            21.   Given the impending discovery cut-off, the significant issues to be decided by

   the Supreme Court and Eleventh Circuit, and the dispositive (or potentially dispositive)

   nature of the pending motion to dismiss, the parties respectfully suggest that the

   circumstances of this case warrant a stay of discovery. This is particularly the case given that

   the motion is unopposed. See Mulligan v. The Frank Foundation, 2008 WL 2074387 (M.D.

   Fla. May 14, 2008) (Bucklew, J.) (granting joint motion to stay pending ruling on motion to

   dismiss).

            22.   The instant motion is filed in good faith and not for the purpose of delay.

   Indeed, since all parties are in agreement that a stay is appropriate, there is no harm produced




                                                  4
   120840366.1
Case 3:19-cv-00028-MMH-MCR Document 39 Filed 01/21/20 Page 5 of 6 PageID 262




   by a delay. Conversely, if the motion is not granted, the parties will be forced to incur

   substantial discovery and ongoing litigation costs without knowing whether the operative

   complaint will be sustained, amended, or dismissed.

             WHEREFORE, the parties respectfully request this honorable Court enter an order

   staying discovery, which includes the Plaintiff’s responses to Nelnet’s pending discovery

   requests, and staying the unexpired pre-trial deadlines.

                            LOCAL RULE 3.01(g) CERTIFICATION

            Undersigned certifies that all counsel have conferred and agree to the requested relief

   in this Motion.

   Dated: January 21, 2020.

   Respectfully Submitted,
   LEAVENLAW                                             CARLTON FIELDS, P.A.

   /s/ Ian R. Leavengood                                 s/ Scott A. Richards
   Ian R. Leavengood, Esq., FBN 0010167                  Scott A. Richards, Esq., FBN 72657
   Northeast Professional Center                         SUNTRUST CENTER – MAIN TOWER
   3900 First Street North, Suite 100                    200 South Orange Avenue, Suite 1000
   St. Petersburg, FL 33703                              Orlando, FL 32801
   Phone: (727) 327-3328                                 Phone: (407) 244-8226
   Fax: (727) 327-3305                                   Fax: (407) 648-9099
   ileavengood@leavenlaw.com                             SRichards@carltonfields.com
   Attorneys for Plaintiff                               ATokarz@carltonfields.com
                                                          Attorneys for Defendant, Nelnet
                                                         Guarantor Solutions, Inc. a/k/a Nelnet,
                                                         Inc.




                                                  5
   120840366.1
Case 3:19-cv-00028-MMH-MCR Document 39 Filed 01/21/20 Page 6 of 6 PageID 263




                                   CERTIFICATE OF SERVICE

            I hereby certify that on January 21, 2020, I electronically filed the foregoing with the

   Clerk of Court by using the Court’s CM/ECF system thereby serving all registered users in

   this case.

                                                  s/ Scott A. Richards
                                                  Scott A. Richards




                                                   6
   120840366.1
